Citation Nr: 0015868	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



 REMAND

The veteran had active service from February 1951 to January 
1953.

This appeal arises from a decision of July 1998 by the 
Committee on Waivers and Compromises (Committee) located in 
the Los Angeles, California, Regional Office (RO) denying the 
claim of the appellant, the spouse-payee of the veteran's 
benefits.

The overpayment in question was created by a retroactive 
reduction in May 1998, effective June 1, 1997, of the 
veteran's disability compensation benefits as he had been 
receiving care at Government expense contemporaneous with the 
receipt of payment of special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(r)(2) (West 1991).  The 
veteran's representative has contended that the Department of 
Veterans Affairs (VA) had previously been notified that the 
veteran was hospitalized at the VA Medical Center, West Los 
Angeles, when the January 1998 award of special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(r)(2) 
was made and payments began.

The current record shows that a notice from the VA Medical 
Center, West Los Angeles, reflects that the veteran was 
admitted to the Nursing Home on July 10, 1996.  In the report 
of the VA examination for Housebound Status or Permanent Need 
for Regular Aid and Attendance, dated in May 1997, it was 
indicated that at that time the veteran was hospitalized at 
the VA Medical Center, West Los Angeles.

The Board of Veterans' Appeals (Board) notes that in a recent 
decision by the United States Court of Appeals for Veterans 
Claims, Erickson v. West, No. 98-1542 (U.S. Vet. App. May 12, 
2000) it was stated that, with respect to whether the veteran 
was at fault in the creation of an overpayment, "[i]t is 
simply unreasonable to conclude that a person who has been 
institutionalized in a VAMC and then transferred therefrom to 
a nursing home at VA expense is at fault for not refusing to 
cash checks, a large portion of which he was entitled to, 
sent to him while he was in that nursing home and when the RO 
had previously expressly affirmed its awareness that he was 
under VA's auspices."

The veteran's representative has requested that the issue of 
whether the overpayment was the result of sole administrative 
error on the part of the VA be remanded for adjudication.  
The issue of whether the overpayment was properly created and 
whether the overpayment should be waived are inextricably 
intertwined.  Schaper v. Derwinski, 1 Vet. App. 430, 436-37 
(1991).

The Board finds that the claim must be REMANDED to the RO for 
the following action:

1.  The RO is requested to make a 
determination as to whether the 
overpayment in question was properly 
created or was the result of sole VA 
error; this determination should be in 
writing in order to ensure all due 
process.  If the RO finds that the 
overpayment was properly created or not 
the result of sole VA error, in full or 
in part, the RO should notify the 
appellant and her representative of the 
findings, and provide them with a full 
explanation of how the overpayment was 
calculated.  They should then be given an 
opportunity to file a notice of 
disagreement.  If they do so, the matter 
would then become an appellate issue, 
which would merit inclusion in a 
supplemental statement of the case.

2.  If it is determined that the 
overpayment was properly created, in full 
or in part, the claim should be referred 
to the Committee.  The Committee should 
secure a new financial status report from 
the appellant, and re-adjudicate the 
appellate issue of whether the appellant 
is entitled to a waiver of recovery of 
the overpayment.  The decision should 
discuss all the elements of equity and 
good conscience.  If the determination is 
unfavorable to the appellant, a 
supplemental statement of the case, which 
is consistent with the Committee's 
decision, should be sent to the appellant 
and her representative.  The supplemental 
statement of the case should set forth 
all evidence added to the record since 
the April 1999 supplemental statement of 
the case, any legal authority relied upon 
that was not previously cited, the 
decision, and the basis for the decision 
with regard to all issues in appellate 
status.  After the supplemental statement 
of the case is sent, the appellant and 
her representative should be given the 
appropriate time in which to respond.

Thereafter, subject to current appellate procedure, the 
appeal should be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to secure clarifying data and ensure due process.  
No action is required by the appellant until she receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



